DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhammer (US Patent 6037846) in view of Kang et al. (US PG. Pub. 2020/0196495)

Regarding claim 1 – Oberhammer teaches a substrate structure (figs. 2-5 [column 6 lines 17-19] Oberhammer states, “FIG. 2 is an exploded perspective rendering of a printed circuit board and its corresponding EMI shield enclosure”), comprising: a substrate (fig. 3, 3 [column line ] Oberhammer states, “printed circuit board 3”) including at least one electronic device (left electronic device 6 [column 6 line 53] Oberhammer states, “integrated circuit components 6”); a first Surface Mounted Devices (SMD) gasket portion (right portion of element 18; see annotated figure 2 below [column line ] Oberhammer states, “elastically resilient electrically conductive rope top gasket 18”) configured to remove an electromagnetic wave ([column 9 lines 60-61] Oberhammer states, “depending upon the anticipated frequency range of the EMI to be shielded”) formed on the substrate (figure 5 shows the first SMD gasket portion 18 formed on the substrate 3) and radiated from the substrate (claimed structure shown in figures 2-3 and 5); a second SMD gasket portion (left portion of element 18; see annotated figure 2 below) configured to remove an electromagnetic wave formed on the substrate (3) and radiated from the substrate (claimed structure shown in figure 2-3 and 5); a cover shield (16 [column 8 lines 18-22] Oberhammer states, “along the perimeter of the printed circuit board 3, there is established a relatively continuous shield, through the spatially intermittent contact between, serially, the top case wall 16, the top gasket 18, the top boundary strip 12, the bottom boundary strip 14, the bottom gasket 22 and the bottom case wall 20”) installed on a surface (top surface of substrate 3) confronting the substrate (3) to externally discharge heat ([column 4 lines 66-67] Oberhammer states, “the present invention provides a shielded electrical apparatus comprising: a first metallic shield portion formed as a box with an open top defined by a perimeter surface”; the metallic material will radiate heat) within the installed region (claimed structure with have the required function), a first component device (fig. 5, 51’ [column 9 lines 54-55] Oberhammer states, “package 51’ may be configured without external leads”) directly contacting the first SMD gasket portion (figure 5 shows the 1st component device 51’ in direct contact with the first SMD gasket portion 18); and a second component device (figure 3 shows two component devices 51’ with leads 42 having the gasket portions 18 directly thereon) directly contacting the second SMD gasket portion (claimed structure shown in figures 3 and 5).
Oberhammer fails to teach wherein the first and second Surface Mounted Devices (SMD) gasket portions are explicitly separate individual gaskets and wherein the first and second component devices are passive devices.
 Kang teaches a substrate structure (fig. 7 [title] Kang states, “Housing for receiving electronic devices and electronic systems having the same”) explicitly having a first SMD gasket (gasket 390 of shielding member 300 [paragraph 0053] Kang states, “conductive adhesive 390 may include any one of a copper film, a soldering clip and a conductive gasket”) and a second SMD gasket (gasket 390 of shielding member 600) and the first (P1) and second component devices (P2) are passive devices ([paragraph 0093] Kang states, “The devices P1 and P2 may be mounted on the circuit board 200 and may include various devices such as passive devices”).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second SMD gasket portions and component devices as taught by Oberhammer with the SMD gasket portions being individual distinct SMD gaskets and the component devices being passive devices as taught by Kang because Kang states regarding these features, “The active devices and the passive devices may be systematically organized into a single electronic device. Thus, the functions and configurations of the electronic device may be determined by the active devices and the passive devices on the board 200…a plurality of devices P1 and P2 arranged on the circuit board 200 and/or at least an electromagnetic shielding member 300 and 600 enclosing the devices P1 and P2 and protecting the devices P1 and P2 from electromagnetic waves.” [paragraph 0039 & 0087]. Passive devices (resistor, capacitors etc.) will control the flow of current and voltage within the substrate structure. Having distinct conductive SMD gaskets will effectively prevent EMI between components mounted on the substrate.


    PNG
    media_image1.png
    583
    1145
    media_image1.png
    Greyscale


Regarding claim 3 – Oberhammer in view of Kang teach the substrate structure of claim 1, wherein the first SMD gasket portion (see annotated figure 2 above) and the second SMD gasket portion (see annotated figure 2 above) are connected to the substrate (3) in grounded state ([column 9 lines 9-12] Oberhammer states, “Typically, the top case 1 and the bottom case 2 are electrically grounded, with the result that the upper metallization layer 41 and the lower metallization layer 40 will also typically be electrically grounded.”). Kang teaches wherein the first and second SMD gaskets are individually distinct as discussed in the rejection to claim 1 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhammer in view of Kang et al. as applied to claim 1 above, and further in view of Nurmi (US Patent 6608251).

Regarding claim 2 – Oberhammer in view of Kang teach the substrate structure of claim 1, wherein a spaced distance between the first SMD gasket and the second SMD gasket is determined based on a wavelength corresponding to a specific frequency generated by the at least one electronic device.
 	Nurmi teaches a substrate structure (fig. 3B [title] Nurmi states, “Protecting Device Against Interfering Electromagnetic Radiation Comprising EMI-gaskets”) wherein a spaced distance between the first SMD gasket (left EMI gasket 20 [column 3 line 59-60] Nurmi states, “EMI gasket 20”) and the second SMD gasket (right EMI gasket 20) is determined based on a wavelength corresponding to a specific frequency ([column 4 lines 19-21] Nurmi states, “EMI sealing is required between the blocks in order that the different blocks would not interfere with each other, e.g. due to their radio frequency (RF) radiation”) generated by the at least one electronic device (components shown outside the middle compartment [column 5 lines 8-12] Nurmi states, “According to the invention, electromagnetic radiation, produced in the centre compartment of the device cabinet, is prevented from penetrating into the other compartments by EMI sealing according to the first embodiment of the invention”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second SMD gasket arranged on a substrate as taught by Oberhammer in view of Kang with the first and second SMD gaskets being arranged/spaced based on a frequency of the at least one electronic device as taught by Nurmi because Nurmi states, “EMI sealing is required between the blocks in order that the different blocks would not interfere with each other, e.g. due to their radio frequency (RF) radiation” [column 4 lines 19-21].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhammer in view of Kang et al. as applied to claim 1 above, and further in view of Wrzesinski (US Patent 4945358).

 	Regarding claim 5 – Oberhammer in view of Kang teach the substrate structure of claim 1, having a first (Kang; fig. 7, P1) and second (P2) passive devices but fail to teach wherein a passive device is configured by combining a resistor, inductor and capacitor in specific order.
 	Wrzesinski teaches a passive device (see passive components in figure 1) wherein a passive device is configured by combining a resistor (22/R1), inductor (20/L1) and capacitor (18/C1) in specific order (see arrangement shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate structure having a first and second passive devices as taught by Oberhammer in view of Kang with the passive devices being configured as a resistor, inductor and capacitor in a specific order as taught by Wrzesinski because Wrzesinski states regarding this circuit structure, “an arrangement (18, 20, 22, 24) for sensing the discontinuance of the short circuit condition by establishing an inductive current at the output upon the occurrence of the short circuit condition and sensing the increase in voltage at the output due to the inductive current upon discontinuance of the short circuit condition” [Abstract].

Regarding claim 6 – Oberhammer in view of Kang and Wrzesinski teach the substrate structure of claim 5, wherein the first (Kang; fig. 7, P1) and second (P2) passive devices are configured in a manner of configuring a first device (Wrzesinski; fig. 1, combination of resistor 22 and inductor 20) by connecting the resistor (22/R1) and the inductor (20/L1) together in series and connecting the first device and a second device (18) corresponding to the capacitor (18/C1) in parallel with each other (claimed structure shown in figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847